 1

 2                                                                     JS-6
 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10

11
     RANJEET SINGH,                               CASE NO. 2:18-cv-10734 CJC
                                                  (MRWx)
12
                     Plaintiff,
                                                 ORDER GRANTING
13
           v.                                    STIPULATION TO DISMISS
                                                 ENTIRE ACTION WITH
14
     METROPOLITAN LIFE                           PREJUDICE
     INSURANCE COMPANY; AND
15
     DOES 1 TO 10, INCLUSIVE,                    Complaint Filed: 12/28/18

16
                     Defendants.

17

18         Based upon the Stipulation of the Parties and for good cause shown, IT IS
19   HEREBY ORDERED that this action, Case No. 2:18-cv-10734 CJC (MRWx), is
20   dismissed in its entirety as to all defendants, with prejudice.
21         IT IS HEREBY FURTHER ORDERED that each Party shall bear its own
22   attorneys’ fees and costs in this matter.
23         IT IS SO ORDERED.
24
     Dated: May 10, 2019                     __________________________________
25
                                             Hon. Cormac J. Carney
26                                           United States District Judge
27

28


           ORDER GRANTING STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
